DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Regarding claim 1, this claim does not positively recite how each of the device components (i.e., the magnetic force shield and the biochip) are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claim 1 merely lists each of the device components. Without knowing this information, one of ordinary skill in the art would not know whether they are infringing on the claims or not.
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Irmscher et al. (US 2012/0161754 A1; “Irmscher”) in view of  either Haam et al. (US 2016/0266019 A1; “Haam”), Han et al. (US 2013/0189755 A1; “Han”) or Soh et al. (WO 2008/147530 A1; “Soh”).
Regarding claim 1, Irmscher teaches a magnetophoresis biochip (preparation apparatus 100; figure 1; ¶50) comprising a magnetic force providing unit (actuator magnet 110; figure 1;¶50) including a 1 -1 surface having magnetic force of a 1-1 pole (first pole 111), and a 2-1 surface which is spaced apart from the 1-1 surface and faces each other and has magnetic force of a 2-1 pole (second pole 112) that is opposite to the 1-1 pole (the first pole 111 and second pole 112 are disposed opposite to each other with an intermediate gap or sample space 115 between them; ¶50);
a magnetic force shield including a first magnetic force shield blocking magnetic force of a 1-2 pole of opposite side of surface facing the 2-1 surface in the 1-1 surface, and a second magnetic force shield blocking magnetic force of a 2-2 pole of opposite side of surface facing the 1-1 surface in the 2-1 surface (the two branches of the C-shaped yoke 113; ¶50; figure 1); and
a biochip (sample cartridge 2; figure 1; ¶53) that is located in the sample space 115 between the first pole 111 and the second pole 112 (the biochip is a smaple cartridge in which a sample fluid with magnetic particles can be provided and it comprises a sample chamber and comprises two inlets ad an outlet;¶68);

Irmscher does not specifically teach a biochip including 3 or more injection channels, a mixing channel and 3 or more separation channels, which are located between the 1-1 surface and the 2-1 surface and extended in one direction and arranged in sequence,
However, the use of biochips comprising a plurality of inlets, a mixing channel and a plurality of outlets is well known in the art as evidenced by Haam (figures 1 and 2; ¶¶40 – 43), Han (figures 8 and 9; ¶¶72 – 75) and Soh (figure 4; page 16, line 10 – page 21, line 20). Consequently the use of these alternative biochip configurations would have been considered to be suitable and predictable to a person of ordinary skill in the art of magnetophoretic separation apparatus. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a biochip including 3 or more injection channels, a mixing channel and 3 or more separation channels, which are located between the 1-1 surface and the 2-1 surface and extended in one direction and arranged in sequence with the Irmscher apparatus.
Regarding claim 2, Irmscher teaches the magnetophoresis biochip of claim 1, wherein the first magnetic force shield is formed by that the 1-1 pole of the magnetic force providing unit is extended in a direction opposite to the 2-1 surface in the 1-1 surface, and the second magnetic force shield is formed by that the 2-1 pole of the magnetic force providing unit is extended in a direction opposite to the 1-1 surface in the 2-1 surface, and the first magnetic force shield has a ratio of a width of the 1-1 surface and an extended height of the 1-1 pole of 1:3 or more to 1:100 
Regarding claim 3, Irmscher teaches the magnetophoresis biochip of claim 1, wherein the magnetic force shield is formed by that the 1-1 pole of the magnetic force providing unit is extended, and it is formed by that the 2-1 pole is extended, and an end of extended part of the 1-1 pole and an end of extended part of the 2-1 pole are in contact with each other (e.g., the two branches of the C-shaped yoke 113; ¶¶50 – 63; figure 1).
Regarding claim 4, Irmscher teaches the magnetophoresis biochip of claim 1, wherein the first magnetic force shield is arranged as spaced apart from the 1-2 surface which is an opposite surface of the 1-1 surface facing the 2-1 surface, and is formed with the same pole as the 1-1 pole, and the second magnetic force shield is arranged as spaced apart from the 2-2 surface which is an opposite surface of the 2-1 surface facing the 1-1 surface, and is formed with the same pole as the 2-1 pole (e.g., the two branches of the C-shaped yoke 113; ¶¶50 – 63; figure 1).
Regarding claim 5, Irmscher teaches the magnetophoresis biochip of claim 1, wherein the first magnetic force shield prevents the magnetic force by the 1-2 pole from overlapping with a magnetic field formed between the 1-1 surface and the 2-1 surface, by being contact with or spaced apart from the 1-2 surface which is an opposite surface to the 1-1 surface facing the 2-1 surface to induce the magnetic force of the 1-2 pole in a specific direction, and the second magnetic force shield prevents the magnetic force by the 2-2 pole from overlapping with the magnetic field formed between the 1-1 surface and the 2-1 surface, by being contact with or spaced apart from the 2-2 surface which is an opposite surface to the 2-1 surface facing the 1-1 
Regarding claim 6, Irmscher teaches the magnetophoresis biochip of claim 1, wherein an angle formed by connecting a virtual extended surface of the 1-1 surface and the 2-1 surface is in the range of more than 0° to 50° or less (e.g., the two branches of the C-shaped yoke 113; ¶¶50 – 63; figure 1).
Regarding claim 7, Irmscher teaches the magnetophoresis biochip of claim 1, wherein at least a part of the 1-1 surface or the 2-1 surface includes a plane or a curved surface (e.g., the two branches of the C-shaped yoke 113; ¶¶50 – 63; figure 1).
Regarding claim 8, Irmscher teaches the magnetophoresis biochip of claim 1, wherein a ratio of a length of width of the 1-1 surface or the 2-1 surface and a closest distance between the 1-1 surface and the 2-1 surface is in the range of 30:1 to 1:1 (e.g., the two branches of the C-shaped yoke 113; ¶¶50 – 63; figure 1).
Regarding claim 9, Irmscher in combination with Haam, Han or Soh, teaches the magnetophoresis biochip of claim 1, wherein in the biochip, a magnetic substance, in which a probe for inducing an immunobinding with a biomolecule on a surface is formed, is injected to at least one or more of the 3 or more injection channels, and a biomaterial containing a target biomolecule to be separated is injected to the other 1 or more, and in the mixing channel, the biomaterial and the magnetic substance are mixed with each other, and the target biomolecule and the magnetic substance are combined by immunobinding to form a conjugate, and the conjugate is passing through at least one or more of the 3 or more of separation channels, and the biomaterial is passing through the other 1 or more. Irmscher teaches the operation of the apparatus  in collecting  target biomolecules that are attached to magnetic beads and eventually 
Regarding claim 10, Irmscher in combination with Haam, Han or Soh, teaches the magnetophoresis biochip of claim 9, wherein the biochip comprises 4 or more of injection channels, a mixing channel and 4 or more of separation channels, and the magnetic substance comprises a first magnetic substance and a second magnetic substance which have a different size from each other or characteristic of magnetization, and the first magnetic substance and the second magnetic substance form a probe for inducing an immunobinding with a different biomolecule each other respectively, and in the mixing channel, the first magnetic substance and the second magnetic substance are combined with each target biomolecule to form a first conjugate and a second conjugate, and in the separation channel, the first conjugate and the second conjugate pass through a respectively different channel. Irmscher teaches the operation of the apparatus in collecting  target biomolecules that are attached to magnetic beads and eventually removing the magnetic beads from the sample cartridge (e.g., ¶¶41 and 55). Furthermore, the use of immunoaffinity purification techniques in biomolecule isolation and collection is well known in the art.  Additionally, the use of  magnetic substances comprising beads for target biomolecule purification and collection is well known in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oh et al. (US 2008/0124779 A1) teach a microfluidic magnetophoretic device and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797